Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Nicole Yvette Winston appeals the district court’s order dismissing her civil action under 28 U.S.C. §§ 1915(e)(2)(B)(ii), 1915A(b)(l) (2012), and denying her motion to reconsider under Fed. R. Civ. P. 59(e). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Winston v. Office of Naval Research, No. 8:16-cv-01797~PWG, 2016 WL 4194188 (D. Md. Aug. 9, 2016 & Sept. 12, 2016). We deny Winston’s motion for a transcript at government expense and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED